Citation Nr: 1750486	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 13-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran provided testimony in a videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1. The Veteran experienced in-service acoustic trauma.

2. After affording the Veteran the benefit of the doubt, the Veteran has a bilateral hearing loss disability for VA purposes that is etiologically related to his military service.

3. The Veteran's current tinnitus began during service and has continued since separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss disability, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for a bilateral hearing loss disability is warranted because it was caused by his in-service exposure to acoustic trauma.

The Veteran has a current bilateral hearing loss disability for VA purposes. In January 2012, the Veteran underwent an audiological examination at a private hearing aid center, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
75
80
LEFT
15
25
70
80
85

The audiologist indicated that the Veteran had severe high frequency hearing loss.

In June 2012, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
75
70
LEFT
10
25
70
75
70

Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears (in the frequency ranges of 500-4000 Hz and 6000 Hz or higher frequencies). The Veteran had a speech discrimination score of 90 percent in the right ear and 92 percent in the left ear following testing with the Maryland Consonant-Vowel Nucleus-Consonant (CNC) word list. The examiner specifically noted that the audiological test results are valid for rating purposes and that the use of speech discrimination score is appropriate for the Veteran.

The Veteran also proffered an August 2017 audiological evaluation from his private audiologist, which showed that the Veteran's puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
70
70
70
LEFT
10
35
80
70
70

Following this examination, the private audiologist diagnosed the Veteran with mild to moderate to severe to profound sensorineural hearing loss. The Veteran had a speech discrimination score of 82 percent in the right ear and 76 percent in the left ear following testing with the Maryland CNC word list.

The Veteran was exposed to in-service acoustic trauma. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that while in the Army, the Veteran was an infantryman which is a military occupational specialty (MOS) that is noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a "high" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded. See M21-1, III.iv.4.B.3.d. The June 2012 VA examiner noted in her report that the Veteran had an MOS of infantry, was deployed to Vietnam, and had a history of military noise exposure including small arms fire, heavy weapons fire, artillery, explosions, armored fighting vehicles and aircraft. 

In October 2011, December 2011, and July 2012 statements and in a July 2013 substantive appeal (VA Form 9), the Veteran asserted that he was exposed to weapons fire, mortars, artillery, and helicopter noise in combat and that he did not wear hearing protection during service. An April 2014 buddy statement from a fellow soldier corroborates the Veteran's assertions of noise exposure. During the August 2017 videoconference hearing before the Board, the Veteran testified that he was exposed to the hazardous noise described above and that he believed his hearing loss had its onset in service.

Although the Veteran's service treatment records, including his separation examination, do not show symptoms of or complaints for bilateral hearing loss, there is ample indication that he was exposed to acoustic trauma in service due to his MOS in the Army. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014). In light of the above, the Board finds that the Veteran was exposed to hazardous noise during his service.

The evidence supports a link, or nexus, between the Veteran's current bilateral hearing loss disability and his in-service exposure to acoustic trauma. The June 2012 VA examiner opined that the Veteran's hearing loss disability was less likely than not caused by or a result of military service. The examiner provided the rationale that the Veteran's December 1965 induction and July 1968 separation examinations revealed normal hearing bilaterally. The Veteran reported that after service he worked in a concrete plant for two years and was a crane operator for 35 years. In a September 2017 letter, the Veteran's private audiologist opined that the Veteran's bilateral hearing loss is at least as likely as not related to his military experience as a light weapons infantryman due to exposure from hazardous noise. The private audiologist stated that the Veteran reported that he wore ear protection as a crane operator and was not exposed to recreational noise comparable to the military hazardous noise exposure. The private audiologist also cited to the research of Kujawa and Liberman (2009), Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, which found that the lack of evidence of hearing loss at the time of noise exposure does not support that a delay in loss in hearing cannot occur and that normal threshold sensitivity can mask ongoing and dramatic neural degeneration in noise-exposed ears. After affording the Veteran the benefit of the doubt and the Veteran's consistent, credible lay contentions of noise exposure in-service given his MOS, the Board finds that his bilateral hearing loss disability is etiologically related to service. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


Tinnitus

The Veteran contends that service connection for tinnitus is warranted because it was caused by his in-service exposure to noise hazards.

The Veteran has tinnitus, also known as ringing in the ears. During the June 2012 VA examination, the Veteran reported constant tinnitus which began while he was in Vietnam. In addition, the Veteran's private audiologist, in a September 2017 letter, indicated that the Veteran reported constant bilateral tinnitus that began in 1966 on M-14 and M-16 rifle firing ranges. There is no medical test for tinnitus; thus, evidence of tinnitus symptoms is highly subjective. Tinnitus is a condition capable of lay observation and diagnosis; therefore, the Veteran is competent to report that he has tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, the first element of service connection is met. 

The Veteran was exposed to in-service acoustic trauma, as previously discussed. Although the Veteran's service treatment records, including his separation examination, do not show symptoms of or complaints for tinnitus, there is ample indication that he was exposed to acoustic trauma in service due to his MOS. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014). 

The evidence supports a link, or nexus, between the Veteran's current tinnitus and his in-service acoustic trauma. The June 2012 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure. The VA examiner noted that the service induction and separation examinations revealed normal hearing bilaterally and opined that his tinnitus is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

However, the examiner's opinion is contradicted by the evidence of the Veteran's exposure to acoustic trauma and the Veteran's experiences in Vietnam. The June 2012 VA examination report shows that the Veteran reported constant tinnitus which began in service. Further, in the September 2017 letter from the Veteran's private audiologist reflects that the Veteran reported constant bilateral tinnitus that began in 1966. The private audiologist indicated that the onset of tinnitus that coincides with hazardous noise exposure from military noise is evidence of cochlear damage in military service and opined that tinnitus is at least as likely as not related to his military experience given his exposure to hazardous noise. The Veteran's consistent, credible lay contentions of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

The undersigned appreciated the Veteran's testimony on these two issues.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


